Title: Hannah Quincy Lincoln Storer to Abigail Adams, 12 December 1789
From: Storer, Hannah Quincy Lincoln
To: Adams, Abigail


        
          Boston Decm th 12 1789
        
        Will My good and worthy friend Mrs. Adams, give Me leave to request her acceptance of a Small Tub of Butter? Such as we think very good, and I hope it will not come a miss, as we hear it is a Scarce Article in Newyork—
        What think you dear Madam of the Match going on in Our family? do you think My Sister Nancy calculated for a Ministers Wife? a Mr. Packard of Marlborough is the selected PARSON.
        After offering My best regards to your fireside, I leave you My friend with the Same Sentiments of esteem I ever entertained for you when our intercourse was freer than it can be Now, Your at Such a remove from Me— I Now often wish you was Near enough for me to injoy in your Company what Gives Me delight, to think of— And what I again hope to injoy Tho’ when our friends are Separated from us, it is Never Certain that they will Meet again—as the late Accounts from abroad of My only Brothers Death Convinces Me— the particulars of which have Not yet come to hand—
        I fear I have tresspas’d upon your patiance & Shall only add that I am Sincerly your / Affectionate
        
        H Storer
         N— B— the Butter was put a board Barnard & directed to Gorge’s care
      